DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-7 is the inclusion of the limitations of, as claimed in the combination:
a circuit configured: to detect a rotational amount of the rotational conveying unit and to output a rotational amount detection signal, to detect a conveying amount of the recording -46- medium by the rotational conveying unit and to output a conveying amount detection signal, to generate a discharge synchronization signal based on the detected rotational amount detection signal 5and the detected conveying amount detection signal, to generate a nozzle row timing signal indicating a discharge timing from each of the n nozzle rows at a different timing for each of the n nozzle rows based on the distance of the d1 to d(n-1) and the discharge 10synchronization signal, the distance of the dl to d(n-1) being arrangement information of the n nozzle rows in the at least one head unit, and to generate discharge data for each of the n nozzle rows based on the discharge synchronization signal 15and the nozzle row timing signal.
The primary reason for the allowance of claim 8 is the inclusion of the steps of, as claimed in the combination:

20detecting a conveying amount of the recording medium by the rotational conveying unit and outputting a conveying amount detection signal; 
generating a discharge synchronization signal based on the detected rotational amount detection signal 25and the detected conveying amount detection signal,-52- generating a nozzle row timing signal indicating a discharge timing from each of the n nozzle rows at a different timing for each of the n nozzle rows based on the distance of the dl to d(n-1) and the discharge 5synchronization signal, the distance of the dl to d(n--1) being arrangement information of the n nozzle rows in the at least one head unit, and generating discharge data for each of the n nozzle rows based on the discharge synchronization signal 10and the nozzle row timing signal.
The primary reason for the allowance of claim 9 is the inclusion of the steps of, as claimed in the combination:
detecting a rotational amount of the rotational conveying unit and outputting a rotational amount detection signal; 
detecting a conveying amount of the recording 10medium by the rotational conveying unit and outputting a conveying amount detection signal; 
generating a discharge synchronization signal based on the detected rotational amount detection signal and the detected conveying amount detection signal, 15generating a nozzle row timing signal indicating a discharge timing from each of the n nozzle rows at a different timing for each of the n nozzle rows based on the distance of the dl to d(n-1) and the discharge synchronization signal, the distance of the dl to d(n-1) 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896